UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4134


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAUL PEREZ ZAMUDIO, a/k/a Raul Perez-Zamudio, a/k/a Raul Perez Zamundio,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00308-WO-1)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Tanner Lawrence Kroeger, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raul Perez Zamudio (“Perez”) pled guilty, pursuant to a written plea agreement, to

illegal reentry of an aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2). Perez’s

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal, but questioning whether Perez’s 60-month

sentence is reasonable. Although notified of his right to file a pro se supplemental brief,

Perez has not done so. The Government has declined to file a response brief. We affirm.

       We review a “sentence[]—whether inside, just outside, or significantly outside the

Guidelines range—under a deferential abuse-of-discretion standard.”              Gall v. United

States, 552 U.S. 38, 41 (2007). We “first ensure that the district court committed no

significant procedural error, such as failing to calculate (or improperly calculating) the

Guidelines range, . . . failing to consider the [18 U.S.C.] § 3553(a) factors, . . . or failing to

adequately explain the chosen sentence.” Id. at 51; see United States v. Provance, 944 F.3d

213, 218 (4th Cir. 2019). If there is no significant procedural error, then we consider the

sentence’s substantive reasonableness. Gall, 552 U.S. at 51. “Any sentence that is within

or below a properly calculated Guidelines range is presumptively reasonable.” United

States v. White, 810 F.3d 212, 230 (4th Cir. 2016) (internal quotation marks omitted).

       Having carefully reviewed the record, we conclude that the district court properly

calculated the advisory Guidelines range, gave the parties the opportunity to argue for an

appropriate sentence, and sufficiently explained the chosen sentence. Specifically, the

court thoroughly explained its rationale for imposing Perez’s within-Guidelines-range

sentence and for ordering the sentence to run consecutively to his undischarged state

                                                2
sentence, emphasizing Perez’s repeated illegal reentries, serious criminal history, and the

danger he posed to the public. * Perez has not rebutted the presumption of reasonableness

attached to his within-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm Perez’s conviction and

sentence. This court requires that counsel inform Perez, in writing, of the right to petition

the Supreme Court of the United States for further review. If Perez requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Perez.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
          The district court’s decision not to depart downward under U.S. Sentencing
Guidelines Manual § 2L1.2 cmt. n.7 (2018) is not reviewable, as we “cannot review a
district court’s decision not to depart[] unless the district court mistakenly believed that it
lacked the authority to do so.” United States v. Torres-Reyes, 952 F.3d 147, 151 n.2 (4th
Cir. 2020) (internal alteration and quotation marks omitted).
                                              3